DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enev et al. (US 2017/0131174) in view of Cole (US 2018/0252611).

Regarding claim 1, Enev et al. disclose a method for detecting leaks of liquid in a plumbing system, the method comprising: measuring baseline pressure frequency spectrum as a background spectrum during a calibration period when no fixtures are being used (see second half of par. 0091, a baseline spectrum is learned during calibration of the leak detection device when no fixtures are being used); measuring a second set of pressure data over time within the pipe of the plumbing system (see par. 0090 and Fig. 7, a raw pressure sensor data stream 704 is created from measured pressure data over a period of time); determining a measurement spectrum by converting the second set of pressure data to the frequency domain (see Id. pressure spectrogram 720 is created by converting pressure data stream 704 to frequency domain); determining a change in measurement spectrum compared to the baseline calibration 
Enev et al. differs from claim 1, in that: 1) Enev et al. do not describe the details how the background baseline spectrum is determined, including measuring a first set of pressure data over time when there is no leak form the plumbing system and determining the background baseline spectrum by converting the first set of pressure data to a frequency domain; and 2) Enev et al. do not explicitly teach that the change in measurement spectrum relative to the background spectrum is computed by determining an analysis spectrum by removing the background spectrum from the measurement spectrum.
With regard to item (1), even though Enev et al. do explicitly list the steps of determining the baseline background spectrum or that it is determined while there is no leak from the plumbing system, they do state that the baseline spectrum is learned from the leak 
With regard to item (2), even though Enev et al. do not explicitly teach removing the background spectrum from the measurement spectrum in order to make the compare the change between the background spectrum and the measurement spectrum, one of ordinary skill in the art would have known that this is a known and useful way to make this comparison. Cole specifically teaches making a comparison between a background spectrum and a measurement spectrum by subtracting the background from the measurement spectrum to determine an analysis spectrum that is representative of the change in the measurement 

Regarding claim 2, Enev et al. do not disclose that: determining the background spectrum further comprises averaging and normalizing energies at each frequency within the background spectrum, and determining the measurement spectrum further comprises normalizing energies at each frequency within the measurement spectrum. Cole teaches using background and measurement spectrums to determine a leak in a plumbing system, as described above, and Cole further teaches: determining the background spectrum further comprises averaging and normalizing energies at each frequency within the background spectrum, and determining the measurement spectrum further comprises normalizing energies at each frequency within the measurement spectrum (see par. 0068, measurement and background spectrums are determined by averaging energies; see par. 0073, the spectrums are determined by averaging and normalizing multiple spectral representations). It would have been obvious to one of ordinary skill in the art to use the averaging and normalizing techniques taught by Cole, in determining the background and measurement spectrums of Enev et al., because it helps to remove and smooth out random noise in the spectrums (see Cole par. 0072).


Regarding claim 6, Enev et al. disclose a device for detecting leaks of liquid in a plumbing system, the device comprising: one or more processors (see e.g. firmware 515, cloud computing system 504); and one or more memories (see Id. and Fig. 5 which show multiple memories including firmware 515, and data stored in could computing system 504), wherein the one or more memories have machine readable instructions to:  measure baseline pressure frequency spectrum as a background spectrum during a calibration period when no fixtures are being used (see second half of par. 0091, a baseline spectrum is learned during calibration of the leak detection device when no fixtures are being used); measure a second set of pressure data over time within the pipe of the plumbing system (see par. 0090 and Fig. 7, a raw pressure sensor data stream 704 is created from measured pressure data over a period of time); determine a measurement spectrum by converting the second set of pressure data to the frequency domain (see Id. pressure spectrogram 720 is created by converting pressure data stream 704 to frequency domain); determine a change in measurement spectrum compared to the baseline calibration spectrum (par. 0091 measured spectrum frequency energy changes are computed relative to the baseline calibration spectrum); process the change in the measurement spectrum to determine whether a function of a sum of components of the change in the measurement spectrum exceeds a threshold (see Fig. 7 and par. 0091, technique M1 is used to determine if the change in the frequency energy of the measured frequency spectrum has changed relative to the baseline for a threshold period of time; note that this is considered a function of a sum of components of the change in the measurement spectrum because each instance or period of time that the changed frequency remains relative to the baseline background spectrum is a component of the change in the measurement spectrum, and the total length of time that that it remains changed is a sum of these units of time); and transmit a leak detected signal if the function exceeds the threshold, wherein the leak detected signal 
Enev et al. differs from claim 1, in that: 1) Enev et al. do not describe the details how the background baseline spectrum is determined, including measuring a first set of pressure data over time when there is no leak form the plumbing system and determining the background baseline spectrum by converting the first set of pressure data to a frequency domain; and 2) Enev et al. do not explicitly teach that the change in measurement spectrum relative to the background spectrum is computed by determining an analysis spectrum by removing the background spectrum from the measurement spectrum.
With regard to item (1), even though Enev et al. do explicitly list the steps of determining the baseline background spectrum or that it is determined while there is no leak from the plumbing system, they do state that the baseline spectrum is learned from the leak detection device on the same plumbing system during a time when it is being calibrated and when no fixtures of the plumbing system are in use (par. 0091). Additionally, Cole discloses a leak detection method for measuring liquid leaks in a plumbing system using pressure data in the frequency domain (see par. 0025 and 0050), and Cole specifically teaches determining a baseline background spectrum by measuring a first set of pressure data over time within a pipe of the plumbing system during a calibration period (see par. 0027 and 0045-046); determining a background spectrum by converting the first set of pressure data to a frequency domain (Id. and par. 0067). It would have been obvious to one of ordinary skill in the art to use the steps of measuring baseline background sensor data and converting it to a frequency spectrum, as taught by Cole, in order to determine the background baseline spectrum in Enev et al., because it allows the background spectrum to be created in the same manner and correspond uniformly 
With regard to item (2), even though Enev et al. do not explicitly teach removing the background spectrum from the measurement spectrum in order to make the compare the change between the background spectrum and the measurement spectrum, one of ordinary skill in the art would have known that this is a known and useful way to make this comparison. Cole specifically teaches making a comparison between a background spectrum and a measurement spectrum by subtracting the background from the measurement spectrum to determine an analysis spectrum that is representative of the change in the measurement spectrum relative to the background spectrum (see par. 0063). It would have been obvious to one of ordinary skill in the art to use these steps in the machine readable instructions, of determining an analysis spectrum by subtracting the background spectrum from the measurement spectrum, as taught by Cole, as the steps for determining the change in the measurement spectrum in Enev et al., because it provides a precise and accurate way to quickly determine the change in the measurement spectrum compared to the background baseline spectrum.

 Regarding claim 7, Enev et al. do not disclose that the instructions include: determining the background spectrum by averaging and normalizing energies at each frequency within the background spectrum, and determining the measurement spectrum by normalizing .

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861